Name: Commission Regulation (EEC) No 652/93 of 19 March 1993 amending Regulation (EEC) No 384/93 introducing special surveillance of imports of apples from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 69/36 Official Journal of the European Communities 20. 3. 93 COMMISSION REGULATION (EEC) No 652/93 of 19 March 1993 amending Regulation (EEC) No 384/93 introducing special surveillance of imports of apples from third countries an import licence, Member States should no longer be obliged to break down notifications of applications by code, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended ¢ by Regulation (EEC) No 1754/92 (2), and in particular Article 29 (2) thereof, Whereas Council Regulation (EEC) No 2707/72 (3) lays down the conditions for applying protective measures for fruit and vegetables ; Whereas Commission Regulation (EEC) No 384/93 (4) provides for special surveillance of imports of apples from third countries by means of a system of import licences ; Whereas, to enable the system of import licences to func ­ tion smoothly, given that all the codes referred to in Article 1 of Regulation (EEC) No 384/93 may appear on HAS ADOPTED THIS REGULATION : Article 1 The first sentence of point 1 of the first paragraph of Article 4 of Regulation (EEC) No 384/93 is hereby replaced by the following : * 1 . The quantities of apples, by country of origin, for which applications for import licences have been received.' Article 2 This Regulation shall enter into force 20 March 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 1993 . For the Commission Ren £ STEICHEN Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 23. (3) OJ No L 291 , 28 . 12. 1972, p. 3 . (4) OJ No L 43, 20. 2. 1993, p. 33.